UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1052


NOAH NATHAN,

                Plaintiff – Appellant,

          v.

TAKEDA   PHARMACEUTICALS   AMERICA,   INCORPORATED;  TAKEDA
PHARMACEUTICALS U.S.A., INC., f/k/a Takeda Pharmaceuticals
North America, Incorporated; LOUIS SAVANT; MICHAEL FOUCHIE;
CASANDRA SMITH; JOHN FLOOD; MICHAEL VENANZI,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:12-cv-01002-AJT-TRJ)


Submitted:   October 29, 2013            Decided:   November 8, 2013


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian B. Nagel, FLUET, HUBER & HOANG, PLLC, Lake Ridge,
Virginia; James A. Bell, IV, BELL & BELL LLP, Philadelphia,
Pennsylvania, for Appellant. Susan R. Podolsky, THE LAW OFFICES
OF   SUSAN  R.   PODOLSKY,  Alexandria,  Virginia;  William  F.
Cavanaugh, Aron R. Fischer, PATTERSON BELKNAP WEBB & TYLER LLP,
New York, New York, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Noah Nathan filed this action against his employer, Takeda

Pharmaceuticals          America,     Inc.,       and    several    of   its     employees,

asserting         claims     for     defamation,         conspiracy,       and    negligent

supervision        and     retention.       Among   other       reasons,    the    district

court dismissed the complaint on federal res judicata grounds,

finding that it is precluded by the judgment in Nathan’s prior

Title VII discrimination and retaliation suit against Takeda.

See Nathan v. Takeda Pharms. Am., Inc., 890 F. Supp. 2d 629 (E.D.

Va.    2012),      aff’d,    2013 WL 5754394      (4th    Cir.    Oct.     24,    2013)

(Title VII summary judgment order). Nathan now appeals. Finding

no error, we affirm. 1

       The preclusive effect of the judgment in Nathan’s Title VII

action is a question of federal law. See Taylor v. Sturgell, 553
U.S. 880,    891     (2008).    Under       the     federal    doctrine       of    res

judicata, a final judgment on the merits of an action precludes

the parties or their privies from relitigating issues that were

or could have been raised in that action. Pueschel v. United

States,      369 F.3d 345,     354    (4th       Cir.    2004).   “By     precluding


       1
       Apart from res judicata, the district court in this case
also dismissed the individual claims under Rule 12(b)(6) of the
Federal Rules of Civil Procedure. Nathan challenges those
rulings on appeal, but because we find that the court properly
dismissed the complaint on res judicata grounds, we need not
address the other issues.



                                              2
parties from contesting matters that they have had a full and

fair    opportunity       to   litigate,         the   doctrine    of   res   judicata

minimizes the expense and vexation attending multiple lawsuits,

conserves judicial resources, and fosters reliance on judicial

action by minimizing the possibility of inconsistent decisions.”

Union Carbide Corp. v. Richards, 721 F.3d 307, 314 (4th Cir.

2013) (internal punctuation altered).

       A    party       invoking     res    judicata        must   establish      three

elements: (1) a previous final judgment on the merits, (2) an

identity of the cause of action in both the earlier and the

later suit, and (3) an identity of parties or their privies in

the two suits. Id. at 314-15. Identity of the cause of action

exists if two claims arise out of the same transaction or series

of   transactions         or   the   same    core      of   operative    facts,    and

“typically it is a new factual development that gives rise to a

fresh      cause   of    action.”    Id.    at    315.   Privity    between    parties

exists when the interests of one party are so identified with

the interests of another that representation by one party is

representation of the other’s legal right. Weinberger v. Tucker,

510 F.3d 486, 491 (4th Cir. 2007). We review a res judicata

determination de novo. Clodfelter v. Republic of Sudan, 720 F.3d
199, 210 (4th Cir. 2013).

       In its res judicata ruling, the district court initially

noted that the factual allegations set forth in the Title VII

                                            3
complaint “are identical” to those set forth in the complaint in

this case. J.A. 170. 2 Turning to the first of the three elements

necessary to establish res judicata, the court found that the

judgment in Nathan’s Title VII action is a final judgment on the

merits of a prior suit. Regarding the second element, the court

found that there is an identity of the causes of action between

the    two       complaints,      “as     evidenced      by       the    exact     same    facts

alleged in support of each of those lawsuits.” J.A. 171. As to

the third element, the court found that the defendants in this

case       are    in    privity       with    Takeda,    the      Title     VII     defendant,

because they are alleged to be Takeda employees and were clearly

acting as Takeda employees at all material times. On appeal,

Nathan concedes that there is a prior final judgment, but he

challenges            the   court’s    conclusions       regarding         identity       of   the

causes of action and the parties.

       As        to    identity   of     the    causes       of     action,       the   alleged

wrongdoing underlying Nathan’s claims in this case arises from

the    same       facts     underlying        the   Title     VII       action.    Both    cases

involve          the    defendants’      conduct        regarding         Nathan’s      alleged

performance            difficulties      in    2009.    In     the      Title     VII   Action,

Nathan alleged that the defendants’ actions were discriminatory

       2
       Nathan acknowledges in his appellate brief that “there is
a great similarity between the allegations” in the two
complaints. Brief of Appellant, at 17 n.5.



                                                4
and retaliatory; in this case, he alleges that the same actions

constituted          a        conspiracy      to     defame       him.       Under       these

circumstances,           we    agree   with    the    district         court      that   these

claims arise out of the same transaction or the same core of

operative facts. Likewise, we agree with the court that there is

an identity of the parties in the two lawsuits. The Title VII

case was against Takeda. In this case, the individual defendants

were acting in their capacities as Takeda employees when they

committed     the         alleged      wrongdoing,         and    Takeda’s         potential

liability rests on respondeat superior. 3

     Based      on       the    foregoing,    we     affirm      the   district      court’s

judgment. We dispense with oral argument because the facts and

legal    contentions           are   adequately      presented         in   the    materials

before   this    court         and   argument      would    not    aid      the   decisional

process.

                                                                                     AFFIRMED




     3
       A review of the Title VII summary judgment order shows
that the district court addressed each of the individual
defendants’ involvement in Nathan’s 2009 performance review.
Moreover, the court found on the record before it that “Takeda
had legitimate nondiscriminatory reasons for [all] of the
alleged adverse employment actions” it took regarding Nathan and
that Nathan was unable to demonstrate pretext for those actions.
See 890 F. Supp. 2d at 648.



                                               5